DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3,7,16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “without a tool” in claim 3 is used by the claim to mean “without a structurally limited tool,” while the accepted meaning is “without a tool.” The term is indefinite because the specification does not clearly redefine the term.
“Without a tool” language is problematic, as the first connecting means is not installed until the second connecting means, a screw, is installed, which generally requires a screw driver tool for proper and complete installation.  Further the base body and cover plate that the first connecting means mounts on can be considered tools, so it is unclear and indefinite if the means is installed or not.  Further, instant fig 1 item 61 is itself a tool which the invention comprises, it is unclear how the tool itself can be assembled without the use of said tool.  The metes and bounds of the claim cannot be determined and is therefore indefinite.

Claim 16 recites the limitation "The starter device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The metes and bounds of the claim cannot be determined and is therefore indefinite.  It is unclear if claim 16 is a dependent or independent claim.  For the purposes of examining it will be treated as independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-12,14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Reese US 4,019,490.
In Re 1 and 16, Reese teaches
1. A spring casing for a starter device for starting an internal combustion engine, wherein the spring casing (title abstract) comprises: 
a base body (68 fig 2) comprising a spring (80) receptacle (cols 4-5); 

a first connecting means configured to connect (taken as 35 USC 112f invocation, structure 10 instant US PGPub para 51) the cover plate and the base body to each other (87), wherein the first connecting means secures the cover plate against a movement relative to the base body in a direction of a 10center axis of the spring casing (cols 4-5 figs 2-4); 
wherein the first connecting means is comprised of a first part (89) at the base body and a second part (87) at the cover plate (figs 1-22 cols 1-16).  
2. The spring casing according to claim 1, wherein the base body is configured to connect to the cover plate by a relative movement of the first part 15of the first connecting means relative to the second part of the first connecting means in a transverse direction transverse to the center axis such that the cover plate is secured against the movement relative to the base body in the direction of the center axis of the spring casing (cols 4-5 figs).  
3. The spring casing according to claim 1, wherein the first connecting 20means is configured to be mounted without a tool (the method of forming a device is not germane to the issue of patentability of tile device itself. Therefore, this limitation has not been given patentable weight, see 35 USC 112b rejection above, further note lack of tools required for installation by Reese).  
4. The spring casing according to claim 1, wherein the first part of the first connecting means at the base body is an opening in the base body and wherein the second part of the first connecting means at the cover plate is a projection of the cover plate, wherein the projection of the cover plate 25corresponds with the opening in the base body (see fig 2-4).  
6. The spring casing according to claim 4, wherein the projection of 30the cover plate, in a connected state of the cover plate and of the base body, projects past the spring receptacle in a transverse direction transverse to the center axis (see figs 2-4).  

58. The spring casing according to claim 4, wherein the opening of the base body is surrounded by a circumferentially closed rim (See fig).  
9. The spring casing according to claim 4, wherein the projection of the cover plate when inserted into the opening of the base body is pretensioned against a rim of the opening of the base body (see fig at least inherent).  
1010. The spring casing according to claim 9, wherein the cover plate comprises a top side and a bottom side, wherein the base body comprises a projection contact surface arranged in the opening of the base body, wherein the projection of the cover plate contacts with the top side of the cover plate the projection contact surface arranged in the opening of the base body, wherein the 15base body comprises a contact surface arranged outside of the opening of the base body, and wherein the bottom side of the cover plate contacts the contact surface of the base body arranged outside of the opening of the base body (see figs 2-4).
11. The spring casing according to claim 10, wherein the contact surface of the base body is positioned at a slant relative to a virtual plane 20extending perpendicularly to the center axis (due to tolerances and manufacturing variations the assembly will have some clearance or slant).  
12. The spring casing according to claim 1, further comprising a second connecting means (construed as 91,92 fig 2-4) configured to secure (35 USC 112f interpretation screw 20 fig 15 instant US PGPub para 70) the cover plate against a movement relative to the base body in a transverse direction transverse to the center axis.  

3015. The spring casing according to claim 14, wherein the rope pulley comprises a recess with a base configured to receive the starter rope, wherein the recess extends circumferentially about the center axis, and wherein a contour of the base of the recess has a circular shape in a continuous angle range of at least 270 degrees (see figs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese US 4,019,490 in view of Lee US 7,114,479.
In Re 5, Reese further teaches wherein the opening in the base body extends completely through the base body (see fig 2).
Reese does not teach although Lee teaches in a transverse direction transverse to the center axis (150,152,154 fig 2 col 2).  Reese further teaches transverse holes and protrusions engage together and allow rotating assembly (col 2).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify one of Reese’s connecting means with Lee’s transverse holes and protrusion to allow engagement together and allow rotating assembly.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese US 4,019,490 in view of Meyer US 3,952,718.
IN Re 2513, Reese teaches the second connecting means comprises a screw (construed as 91,92).
Reese does not teach however Meyer teaches a screw positioned at a distance to the center axis (figs 3-5 28,29,30, col 5).  Meyer further teaches screw allows slight adjustment col 5.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before (AIA ) to add Meyer’s screw to Reese’s starter to allow slight adjustment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/               Primary Examiner, Art Unit 3747